Appeal from a judgment of the Supreme Court, Ontario County (James R. Harvey, *1094A.J.), entered December 6, 2002 in a divorce action. The judgment, insofar as appealed from, awarded plaintiff supervised visitation with the parties’ child and ordered plaintiff to pay child support in the amount of $143 per week, to obtain a $100,000 term life insurance policy for the benefit of the child, and to pay 100% of the health care and child care expenses of the child.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.